Opinion by
Judge Palladino,
Charles Breinig (Appellant) appeals from a decision of the Court of Common Pleas of Montgomery County (trial court) which affirmed a decision of the Zoning Hearing Board of Upper Moreland Township (Board) denying Appellant’s application for a variance. We affirm.
Appellant is the owner of a parcel of real estate located in the commercial core district of Willow Grove. Situated upon the property is a building which is used as a combination office and private residence. Appellant purchased the property in 1977 and shortly thereafter received a variance which allowed him to provide 5 parking spaces rather than 7.5 as required by the Zoning Code of Upper Moreland Township (Code). In 1980, Appellant decided to convert a storage area into additional office space. The conversion would require Appellant to provide additional parking spaces.
Appellant sought a variance from the additional parking requirement. The variance was denied by the Board and the denial was affirmed by the trial court. On appeal to this Court, Appellant argues that the Board abused its discretion by denying the variance.1
*205Because we agree with the reasoning employed by the trial court in rejecting this argument, we affirm the trial court’s order on the basis of the opinion written by Judge Lawrence A. Brown, Breinig v. Zoning Hearing Board of Upper Moreland Township. Pa. D. & C. 3d (1983).
Order
And Now, October 9, 1985, the order of the Court of Common Pleas of Montgomery County, at No. 80-20800, dated May 31,1983, is affirmed.

 Appellant also argues that the Board erred because in its decision the Board states that ten parking spaces are required and Appellant asserts that only eight are required. Our thorough review of the record, however, reveals that Appellant did not raise *205this argument below. To the contrary, in the Zoning Appeal Notice which Appellant filed with the trial court, Appellant specifically stated that he sought a variance from the requirement that he provide ten parking spaces. Thus, Apppellant has not preserved this argument for appeal and we do not address it.